DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 04/18/2022. The following is the status of the claims:

Claims 16-18 and 20-31, 33-34, and 36-37 are pending.
Claims 1-15, 19, 32, and 35 are canceled.
Claims 16 and 36 have been amended.
Claim 37 is new.

Claim Objections
Claims 16-18, 20-31, and 33-34 are objected to because of the following informalities:  
Regarding Claim 16, the recitation of “wherein at least two ridges is” in line 17 should read --wherein at least two ridges are-- for proper English syntax.
Claims 17-18, 20-31, and 33-34 are objected to based on their dependency from claim 16.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 22-23, 25, 28, 30-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramen - (US2526157 - previously cited), in view of Yasutake et al. - (US4729428 - newly cited), hereinafter referred to as “Ramen” and “Yasutake”, respectively.

Regarding Claim 16, Ramen discloses (Figures 4-5) a plate (any one of the two plates that form elements 2, as shown in Figure 5, and per Column 2, lines 9-10) for a heat exchanger (heat exchanger of Figure 1), arranged to heat exchange a first medium (fluid flowing inside the tubes, per Column 2, lines 6-7) to a second medium (fluid flowing outside of the tubes, per Column 2, lines 7-8), the plate being associated with a main plane of extension (plane of the paper relative to Figure 4) and a main longitudinal direction (vertical direction relative to Figure 4) and comprising: 
a first heat transfer surface (surface of the plate inside of element 2), extending substantially in parallel to said main plane (as shown in Figure 4-5) and arranged to be in contact with the first medium (since the first medium flows inside of the elements 2, per Column 2, lines 6-7), flowing along the first surface in a first flow direction (vertical direction relative to Figure 4) parallel to the main longitudinal direction (as shown in Figure 4-5); and 
a second heat transfer surface (surface of the plate outside of element 2), extending substantially in parallel to said main plane (as shown in Figures 1, 4-5) and arranged to be in contact with the second medium (since the second medium flows outside of the elements 2, per Column 2, lines 7-8 & 21-23), flowing along the second surface in a second flow direction (vertical direction relative to Figures 1 & 4) parallel to the main longitudinal direction (as shown in Figures 1 & 4-5), 
wherein the first surface comprises protruding ridges (16) defining at least two parallel and open-ended channels (at least three parallel channels, as shown in Figures 4-5, open ended as to allow fluid to flow therein from inlet/outlet 11/12 of the heat exchanger) extending in the first flow direction (as shown in Figures 1 & 4-5), 
wherein the second surface comprises a plurality of protruding dimples (17) arranged in said channels between neighbouring respective pairs of said ridges (as shown in Figures 1 & 4-5), 
wherein a height (respective vertical dimension of the ridges 16 and dimples 17 in Figure 5), perpendicular to the main plane (as shown in Figure 5), of said ridges and dimples respectively define a first flow height (vertical dimension of the flow channels inside of elements 2) for the first medium (as shown in Figure 5, and per Columns 2 & 3, lines 54-55 & 1-3) and a second flow height (vertical dimension of the flow channels 3) for the second medium (as shown in Figure 5, and per Column 3, lines 4-8, respectively, the ridges 16 define height of flow channels for the first medium while dimples 17 define a height of flow channels 3 for the second medium).
Ramen fails to teach wherein at least two of said ridges are interrupted in at least one location (interpreted as one or more locations) transverse to said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding at least three of the channels.
However, Yasutake teaches (Figure 6) a heat exchanger plate (10) comprising open-ended channels (3), for fluid flow along a first flow direction (6), separated by barriers (26). In particular, Yasutake teaches wherein at least two (all barriers in Figure 6) of said barriers are interrupted (by cutouts 25) in at least one location (at least two cutout locations for each barrier along the first direction in Figure 6) transverse to said first flow direction (as shown in Figure 6), defining a respective mixing zone (25, since the cutouts provide for fluid communication between adjacent channels) for the fluid flowing through corresponding at least three (all of the channels in Figure 6) of the channels for the purpose of allowing the fluid to flow transverse to the first direction (i.e. rightward and/or leftward in Figure 6), whereby the flow of the fluid is disturbed and fully agitated ultimately achieving an improved heat exchange efficiency (per Column 4, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramen, by interrupting at least two of said ridges in at least one location transverse to said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding at least three of the channels, as taught by Yasutake, for the purpose of allowing the fluid to flow transverse to the first direction, whereby the flow of the fluid is disturbed and fully agitated ultimately achieving an improved heat exchange efficiency.
The recitation of “arranged to heat exchange a first medium in gas phase to a second medium, so that the first medium condenses into liquid form” in line 2 is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Ramen as modified meets all the structural limitations as claimed thus capable of being employed in the manner claimed.
Regarding Claim 17, Ramen as modified teaches the plate according to claim 16 and further teaches wherein said protruding ridges define at least three parallel and open-ended channels extending in the first flow direction (three channels, as shown in Ramen’s Figures 1, 4 & 5).
Regarding Claim 18, Ramen as modified teaches the plate according to claim 16 and further teaches wherein the plate is associated with a cross direction (horizontal direction in Ramen’s Figures 1, 4 & 5), perpendicular to the main longitudinal direction and parallel to the main plane (as shown in Ramen’s Figures 1, 4 & 5), and wherein a curvature (curvature of the base edge of the ridges at the plane of the plate as they bend outward to form the respective ridge) of at least one respective side wall (either one of the long side walls of the ridges) of each of said ridges lacks variations in the main plane and in said cross direction (as shown in Ramen’s Figure 5).
Regarding Claim 20, Ramen as modified teaches the plate according to claim 16 and further teaches wherein the mixing zone interconnects a majority of said parallel channels being present in said at least one location along the first flow direction (as shown in Yasutake’s Figure 6).
 Regarding Claim 22, Ramen as modified teaches the plate according to claim 16 and further teaches wherein the plate comprises, in order along the main longitudinal direction, a first medium inlet region (end region of the first surface attached to tray-like element 5, such that the first medium can flow from 11 towards 12), a first medium transfer region (central region of the first surface occupied by ridges and dimples) and a first medium outlet region (end region of the first surface attached to tray-like element 6, such that the first medium can flow from 11 towards 12), and wherein the channels are arranged in the first medium transfer region (as shown in Ramen’s Figure 1).
Regarding Claim 23, Ramen as modified teaches the plate according to claim 22 and further teaches wherein the plate further comprises a second medium inlet region (end region of the second surface directly below the first medium outlet region), overlapping, on the opposite surface of the plate, with the first medium outlet region (since at set forth in claim 22, the first medium outlet region is the region of the first surface attached to tray-like element 6, such that the first medium can flow from 11 towards 12) and a second medium outlet region (region of the second surface directly below the first medium inlet region), overlapping, on the opposite surface of the plate, with the first medium inlet region (since at set forth in claim 22, the first medium inlet region is the region of the first surface attached to tray-like element 5, such that the first medium can flow from 11 towards 12); and 
a second medium transfer region (central region of the second surface occupied by ridges and dimples), overlapping, on the opposite surface of the plate, with the first medium transfer region (since the first medium transfer region is the central region of the first surface occupied by ridges and dimples).
Regarding Claim 25, Ramen as modified teaches the plate according to claim 16 and further teaches wherein the first flow direction is substantially parallel to the main longitudinal direction (as shown in Ramen’s Figure 1, i.e. from 5 towards 6).
Regarding Claim 28, Ramen as modified in claim 16 teaches a heat exchanger (heat exchanger of Ramen’s Figure 1) comprising: 
a plurality of plates (plural plates that form elements 2, as shown in Ramen’s Figure 5, and per Ramen’s Column 2, lines 9-10, i.e. each element 2 is form by an upper plate and a lower plate joined together at edges 4) of a first and a second type (upper plate and lower plate, respectively, in each pair of plates as shown in Figure 5), the plurality of plates of the first and the second type being plates according to claim 16 (as set forth in claim 16 above), 
wherein the plates of said second type have a shape which is substantially mirrored to the shape of the plates of said first type (the shape of the upper plate is substantially a mirror of the shape of the lower plate, and vice-versa, as shown in Ramen’s Figure 5), 
wherein the plurality of plates of the first and the second type are arranged in a stack on top of each other (as shown in Ramen’s Figure 5), with plates of said first and second type arranged alternatingly (as shown in Ramen’s Figure 5), 
wherein corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other (as shown in Ramen’s Figure 5), so that corresponding first and/or second surfaces (surfaces of the ridges and/or dimples that come into contact) of adjacent plates abut each other (as shown in Ramen’s Figure 5) and so that flow channels (channels inside each element 2 and channels 3) for said first and second media are formed between said surfaces (as shown in Ramen’s Figure 5).
Regarding Claim 30, Ramen as modified teaches the heat exchanger according to claim 28 and further teaches wherein the heat exchanger is a closed counter- or parallel flow heat exchanger (as shown in Ramen’s Figure 1 and per Ramen’s Column 2, lines 21-23 & 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa and where the second medium flows from pipe 7 towards pipe 8 or vice-versa), comprising: 
a first medium inlet port (11 or 12) arranged to distribute the first medium to the respective first heat transfer surfaces of said plates (per Ramen’s Column 2, lines 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa); 
a first medium outlet port (the other of 11 or 12) arranged to lead the first medium from said first heat transfer surfaces and out from the heat exchanger (per Ramen’s Column 2, lines 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa); 
a second medium inlet port (7 or 8) arranged to distribute the second medium to the respective second heat transfer surfaces of said plates (per Ramen’s Column 2, lines 21-23, where the second medium flows from pipe 7 towards pipe 8 or vice-versa); and 
a second medium outlet port (the other of 7 or 8) arranged to lead the second medium from said second heat transfer surfaces and out from the heat exchanger (per Ramen’s Column 2, lines 21-23, where the second medium flows from pipe 7 towards pipe 8 or vice-versa).
Regarding Claim 31, Ramen as modified teaches the plate according to claim 16 and further teaches wherein at least two neighbouring ridges are interrupted in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding neighbouring one of said channels (as set forth in claim 16 above).
Regarding Claim 33, Ramen as modified teaches the plate according to claim 16 and further teaches wherein the first flow direction and the second flow direction are substantially parallel to the main longitudinal direction (as shown in Ramen’s Figure 1 and per Ramen’s Column 2, lines 21-23 & 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa and where the second medium flows from pipe 7 towards pipe 8 or vice-versa. In other words both fluids flow vertically in the heat exchanger relative to Figure 1).
Regarding Claim 34, Ramen as modified teaches the plate according to claim 17 and further teaches wherein the plate is associated with a cross direction (horizontal direction in Ramen’s Figures 1, 4 & 5), perpendicular to the main longitudinal direction and parallel to the main plane (as shown in Ramen’s Figures 1, 4 & 5), and wherein a curvature (curvature of the base edge of the ridges at the plane of the plate as they bend outward to form the respective ridge) of at least one respective side wall (either one of the long side walls of the ridges) of each of said ridges lacks variations in the main plane and said cross direction (as shown in Ramen’s Figure 5).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramen in view of Yasutake, and further in view of Grinbergs et al. - (US2014/0076527 - previously cited), hereinafter referred to as “Grinbergs”.

Regarding Claim 24, Ramen as modified teaches the plate according to claim 22 and further teaches respective inlets (the open ends of each open-ended channel) of at least two of said parallel channels but fails to teach wherein the first medium inlet region comprises a pattern of protrusions arranged to distribute the first medium to the respective inlets of at least two of said parallel channels.
However, Grinbergs teaches (Figure 4A-4E, it is noted that one of the Figures is not labeled and is presumed to be Figure 4E) a plate (36) for a heat exchanger (31), arranged to heat exchange a first medium (cold flow, per Paragraph 0021, line 3) to a second medium (warm flow, per Paragraph 0021, line 5), the plate comprising a first surface (upper surface in Figure 4E, i.e. surface visible in Figure 4A), a second surface (bottom surface in Figure 4E, i.e. surface opposite to that visible in Figure 4A), a plurality of ridges (34), open-ended channels (48) between the ridges (as shown in Figure 4A), a plurality of dimples (40) between the ridges (as shown in Figure 4A), a first medium inlet region (lower region occupied by dimples 30), a first medium transfer region (central region occupied by the ridges 34 and the dimples 40), and a first medium outlet region (upper region occupied by dimples 30). In particular, Grinbergs teaches wherein the first medium inlet region comprises a pattern of protrusions (30) arranged to distribute the first medium to respective inlets (the open ends of each open-ended channel) of at least two of said parallel channels (per Paragraph 0026, lines 6-9) for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by employing at the first medium inlet region a pattern of protrusions arranged to distribute the first medium to respective inlets of at least two of said parallel channels, as taught by Grinbergs, for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.  
Regarding Claim 26, Ramen as modified teaches the plate according to claim 16 but fails to teach wherein both the first and the second heat transfer surfaces comprise a respective plurality of additional protruding dimples, apart from the dimples arranged in said channels.
However, Grinbergs teaches (Figure 4A-4E, it is noted that one of the Figures is not labeled and is presumed to be Figure 4E) a plate (36) for a heat exchanger (31), arranged to heat exchange a first medium (cold flow, per Paragraph 0021, line 3) to a second medium (warm flow, per Paragraph 0021, line 5), the plate comprising a first surface (upper surface in Figure 4E, i.e. surface visible in Figure 4A), a second surface (bottom surface in Figure 4E, i.e. surface opposite to that visible in Figure 4A), a plurality of ridges (34), open-ended channels (48) between the ridges (as shown in Figure 4A), a plurality of dimples (40) between the ridges (as shown in Figure 4A), a first medium inlet region (lower region occupied by dimples 30), a first medium transfer region (central region occupied by the ridges 34 and the dimples 40), and a first medium outlet region (upper region occupied by dimples 30). In particular, Grinbergs teaches wherein both the first and the second heat transfer surfaces comprise a respective plurality of additional protruding dimples (30), apart from the dimples arranged in said channels for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by employing in both the first and the second heat transfer surfaces a respective plurality of additional protruding dimples, apart from the dimples arranged in said channels, as taught by Grinbergs, for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ramen in view of Yasutake, and further in view of Mesher - (US3661203 - previously cited), hereinafter referred to as “Mesher”.

Regarding Claim 27, Ramen as modified teaches the plate according to claim 16 but fails to teach wherein the second flow height is at least 5 times larger than the first flow height.
However, Mesher teaches a plate (plate, per Column 1, lines 3-4) for a heat exchanger (heat exchanger, per Column 1, lines 8-9), arranged to heat exchange a first medium to a second medium (for the transfer of heat from one fluid to another, per Column 1, lines 10-11). In particular, Mesher teaches that the properties of the first and second medium are typically different (i.e. either being different fluids or possibly the same fluid having different temperatures) and that for pressure drop reasons alone, the characteristic flexibility of the plate in adjusting the lengths of the flowpaths of one of the fluids, with respect to the other, is generally insufficient and therefore teaches that it is highly desirable to provide for flowpath cross-sectional area and geometry differentiation which allow for the plate spacing to be varied and consequently the cross-sectional flow area of the flowpaths to be varied, thus allowing for the pressure drop of that flowpath to be readily controlled, ultimately allowing for an improved performance to be obtained (Column 2, lines 1-34), the plate spacing achieved via a proper selection of embossing (i.e. integral plate protrusions) that contact each other between plates (per Column 2, lines 39-45).
Therefore, the first flow height and the second flow height are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that for higher heights the lower the pressure-drop across that fluid flowpath will be and for lower heights the higher the pressure-drop across that fluid flowpath will be. Therefore, since the general conditions of the claim, i.e. to employ embossing having properly selected heights that define flow paths for the respective fluid in order to readily control the pressure drop across the respective fluid flowpath, were disclosed in the prior art by Mesher, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the heights of the ridges and dimples in Ramen, such that the second flow height is at least 5 times larger than the first flow height.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ramen in view of Yasutake, and further in view of Kallrot - (US5492171 - previously cited), hereinafter referred to as “Kallrot”.

Regarding Claim 29, Ramen as modified teaches the heat exchanger according to claim 28 but fails to teach wherein the plates are brazed together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together.
However, Kallrot teaches that heat exchanger plates are typically brazed together at locations where a protrusion of one plate abuts a protrusion of an adjacent plate (per Column 4, lines 42-49). A skilled artisan would have recognized that the brazing of adjacent plates at locations where a protrusion of one plate abuts a protrusion of an adjacent plate would increase the structural integrity of the heat exchanger ultimately increasing the useful life of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by brazing the plates together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together, as taught by Kallrot, for the purpose of increasing the structural integrity of the heat exchanger ultimately increasing the useful life of the heat exchanger.  

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner - (US2008/0066895 - newly cited), hereinafter referred to as “Wegner”, in view of Ramen, and further in view of Kallrot.

Regarding Claim 36, Wegner discloses (Figure 1) a heat exchanger (1) for heat exchange between a first medium (KM) and a second medium (LL), comprising: 
a plurality of plates of a first type (8); and 
a plurality of plates of a second type (9), 
wherein the plurality of plates of the first and second type are associated with a main plane of extension (plane of the paper in Figure 2B) and a main longitudinal direction (horizontal direction in Figures 2A-2B), each of the plurality of plates of the first and second type comprising: 
a first heat transfer surface (top surface of plates 8 and bottom surface of plates 9), extending substantially in parallel to said main plane (as shown in Figures 1-2B) and arranged to be in contact with the first medium (as shown in Figures 1-2B), flowing along the first surface in a first flow direction (SKM); and 
a second heat transfer surface (bottom surface of plates 8 and top surface of plates 9), extending substantially in parallel to said main plane (as shown in Figures 1-2B) and arranged to be in contact with the second medium (as shown in Figures 1-2B), flowing along the second surface in a second flow direction (SR), 
 wherein the plurality of plates of the second type have a shape which is substantially mirrored to the shape of the plurality of plates of the first type (per Paragraphs 0052 & 0055, the plates 8 & 9 are the same except that in plates 8 features 14 & 17 extend downwards while said features extend upwards in plates 9 which suggests that the plates 8 are substantially mirrored relative to plates 9), 
wherein each of the plurality of plates of the first and second type has an inlet (set of openings 13 to one side of each plate) for the first medium, an outlet (set of openings 13 to the other side of each plate) for the first medium, an inlet (opening 12 to one side of each plate) for the second medium and an outlet (opening 12 to the other side of each plate) for the second medium,
wherein the plurality of plates of the first and second type are arranged in a stack on top of each other (as shown in Figure 1 and per Paragraph 0043), with plates of said first and second type arranged alternatingly (as shown in Figure 1 and per Paragraph 0043).
Wegner fails to teach wherein the first surface comprises protruding ridges defining at least two parallel and open-ended channels extending in the first flow direction, wherein the second surface comprises a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, and wherein corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other, so that corresponding first and/or second surfaces of adjacent plates abut each other and so that flow channels for said first and second media are formed between said surfaces.
However, Ramen teaches a heat exchanger (heat exchanger of Figure 1) for heat exchange between a first medium (fluid flowing inside the tubes, per Column 2, lines 6-7) and a second medium (fluid flowing outside of the tubes, per Column 2, lines 7-8), comprising: a plurality of plates of a first type (upper plate of each plate-pair 2 relative to Figure 5); and a plurality of plates of a second type (lower plate of each plate-pair 2 relative to Figure 5), wherein the plurality of plates of the first and second type are associated with a main plane of extension (plane of the paper relative to Figure 4) and a main longitudinal direction (vertical direction relative to Figure 4), each of the plurality of plates of the first and second type comprising: a first heat transfer surface (surface of the plate inside of element 2), extending substantially in parallel to said main plane (as shown in Figure 4-5) and arranged to be in contact with the first medium (since the first medium flows inside of the elements 2, per Column 2, lines 6-7), flowing along the first surface in a first flow direction (vertical direction relative to Figure 4); and a second heat transfer surface (surface of the plate outside of element 2), extending substantially in parallel to said main plane (as shown in Figures 1, 4-5) and arranged to be in contact with the second medium (since the second medium flows outside of the elements 2, per Column 2, lines 7-8 & 21-23), flowing along the second surface in a second flow direction (vertical direction relative to Figures 1 & 4), wherein the plurality of plates of the second type have a shape which is substantially mirrored to the shape of the plurality of plates of the first type (the shape of the upper plate is substantially a mirror of the shape of the lower plate, and vice-versa, as shown in Figure 5). In particular, Ramen teaches: 
wherein the first surface comprises protruding ridges (16) defining at least two parallel and open-ended channels (at least three parallel channels, as shown in Figures 4-5, open ended as to allow fluid to flow therein from inlet/outlet 11/12 of the heat exchanger) extending in the first flow direction (as shown in Figures 1 & 4-5), 
wherein the second surface comprises a plurality of protruding dimples (17) arranged in said channels between neighbouring respective pairs of said ridges (as shown in Figures 1 & 4-5), 
wherein corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other (as shown in Figure 5), so that corresponding first and/or second surfaces (surfaces of the ridges and/or dimples that come into contact) of adjacent plates abut each other (as shown in Figure 5) and so that flow channels (channels inside each element 2 and channels 3) for said first and second media are formed between said surfaces (as shown in Ramen’s Figure 5), for the purpose of stiffening the plates (per Column 2, lines 51-53), while maintaining an uniform distance between the plates (per Column 3, lines 5-8), ultimately enhancing structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wegner, by employing the first surface comprising protruding ridges defining at least two parallel and open-ended channels extending in the first flow direction, by employing the second surface comprising a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, and by having corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other, so that corresponding first and/or second surfaces of adjacent plates abut each other so that flow channels for said first and second media are formed between said surfaces, as taught by Ramen, for the purpose of stiffening the plates, while maintaining an uniform distance between the plates, ultimately enhancing structural integrity of the heat exchanger.  
Wegner as modified teaches wherein the plates are connected to one another in a seal-forming, materially joined fashion (per Paragraph 0040, lines 4-7) but fails to explicitly teach wherein the seal-forming, materially joined fashion is brazing, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together.
However, Kallrot teaches that brazing heat exchanger plates as a matter of forming a seal-forming material joint is well-known, in particular at locations where a protrusion of one plate abuts a protrusion of an adjacent plate (per Column 4, lines 42-49). A skilled artisan would have recognized that the brazing of adjacent plates at locations where a protrusion of one plate abuts a protrusion of an adjacent plate would further increase the structural integrity of the heat exchanger ultimately further increasing the useful life of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Wegner, by brazing the plates together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together, as taught by Kallrot, for the purpose of increasing the structural integrity of the heat exchanger ultimately increasing the useful life of the heat exchanger.  
Regarding Claim 37, Wegner as modified teaches the heat exchanger according to claim 36 and further teaches wherein the inlet for the first medium is smaller than the inlet for the second medium (as shown in Wagner’s Figure 2B, i.e. opening 13 is smaller than opening 12) and the outlet for the first medium is smaller than the outlet for the second medium (as shown in Wagner’s Figure 2B, i.e. opening 13 is smaller than opening 12).

Allowable Subject Matter
Claim 21 and 32 remain objected to, for the reasons of record, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks filed 10/12/2021, have been fully considered but they are moot as the arguments do not apply to the current combination of references.
For at least the reasons discussed and set forth in the rejection above, Claims 16-18, 20, 22-31, 33-34 and 36-37 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763